Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021has been entered.


Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
For independent claim 1 and 12, the applicant argues that newly amended limitations are not taught by Papasakellariou. The examiner respectfully disagrees. Papasakellariou discloses the newly amended limitations as following:  transmitting, to a base station, a Physical Random Access Channel (PRACH) preamble (para. 0086;  PRACH preamble)  and uplink data related to random access together  (see para. 0104; a UE transmits a preamble (transmitted on PRACH) and associated Msg3 (transmitted on PUSCH) within a same narrow band (6 successive RBs), which is considered “together”); 

and receiving, from the base station,  random access response message and downlink data related to random access (see fig. 6; 620, 630; para. 0102; RAR is transmitted on a PDSCH (”downlink data”) from the base station in response to RA preamble(s) as in para. 0087), in response to the PRACH preamble and the uplink data related to random access (see para. 0086; the RAR is transmitted based on PRACH preamble and also based on repetitions of msg3 (“uplink data”)), 

wherein the uplink data related to random access is transmitted regardless of whether the random access response message is received by the UE (please see Note in regards to interpretation in the 35 U.S.C. 112 rejection; see para. 0104; a UE transmits a Msg3 (transmitted on PUSCH) in a same narrow band (6 successive RBs)), 


wherein a first resource region of the uplink data related to random access (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”)) is determined based on a second resource region of the PRACH preamble in time domain (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH ( (“first resource region”) is transmitted / the location of transmission is based on (“determined based on”) the windowSize length from the RA preamble (i.e. where “second resource region of the PRACH preamble”) to RAR (where RAR can only be received at the earliest one SF after the PRACH preamble as in para. 0137 (fig. 11b), which is in time domain) and also the length offset of subframes (SF) (such as n+6 subframes (SF) after the RAR  as in para. 0117, which is in the time domain) since the reception of the RAR), and
  
 wherein a guard period having a preset length is inserted between the first resource region and the second resource region (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”) is transmitted at certain offset of subframes (SF) (such as 6 subframe (SF) after the RAR as in para. 0117, which is in the time domain) since the reception of the RAR (“second resource region”)), where further RAR can only be received at the earliest one SF after the PRACH preamble as in para. 0137 (fig. 11b), therefore there is minimum g period of 7 subframes (SF) (i.e. “guard period”) between the preamble and MSG3 / PUSCH, since the chronological order of message is always the preamble, RAR, and MSG3 as in fig. 6; 610, 620, 640).
  

Applicant’s arguments with respect to claim(s) 1 and 12 in regards to the “wherein the uplink data related to random access is associated with a DMRS resource scrambled with a specific identifier” limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The above response is also valid for independent claim 12, which recites similar subject matter. 



Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  
For claim 1, line 10, “DMRS” is recited without providing the full meaning of the acronym. It is suggested to change this instance of “DMRS” to “Demodulation Reference Signal (DM-RS)”. The suggested full meaning and acronym (“DM-RS” vs “DMRS”) is found in applicant’s own specification in paragraph # 170.
For claim 12, line 13, “DMRS” is recited without providing the full meaning of the acronym. It is suggested to change this instance of “DMRS” to “Demodulation Reference Signal (DM-RS)”. The suggested full meaning and acronym (“DM-RS” vs “DMRS”) is found in applicant’s own specification in paragraph # 170.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, lines 8-9, the claim states “wherein the uplink data related to random access is transmitted regardless of whether the random access response message is received by the UE,”
The above limitation is found indefinite in view of the preceding limitation (claim 1 lines 3-7) as emphasized: “transmitting, to a base station, a Physical Random Access Channel (PRACH) preamble and uplink data related to random access together; and receiving, from the base station, a random access response message and downlink data related to random access in response to the PRACH preamble and the uplink data related to random access”. The limitations in lines 3-7, state that the uplink data is transmitted and that the random access response message is received in response to the uplink data. However, the limitations in lines 8-9 directly contradict the transmitting and receiving limitations in lines 3-7, because they state that the uplink data is transmitted regardless of reception of the random access response message. The limitations in lines 8-9, are therefore indefinite because the transmission / reception of the random access response message is in response to the already transmitted uplink data, therefore it is indefinite how the transmission of the uplink data can be associated (“regardless of whether”) with a message (random access response message) that is actually sent in response to the already transmitted uplink data.   
	
	The same issues exist for the same claim language in claim 12, lines 11-12. Dependent claims 2, 4, 6-11, 13-22 are rejected because they depend on the rejected independent claims 1 and 12. 

	Note: In regards to examination for claim 1 and 11 the limitation “wherein the uplink data related to random access is transmitted regardless of whether the random access response message is received by the UE” will be interpreted as that the uplink data is transmitted to the UE.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 12, 13, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) in view of Nory et al (US 20140036747 A1).

For claim 1, Papasakellariou discloses A method for performing a random access procedure by a user equipment (UE) (see fig. 2; 114) in a wireless communication system, the method comprising: 

 transmitting, to a base station, a Physical Random Access Channel (PRACH) preamble (para. 0086;  PRACH preamble)  and uplink data related to random access together  (see para. 0104; a UE transmits a preamble (transmitted on PRACH) and associated Msg3 (transmitted on PUSCH) within a same narrow band (6 successive RBs), which is considered “together”); 

and receiving, from the base station, random access response message and downlink data related to random access (see fig. 6; 620, 630; para. 0102; RAR and PDSCH (”downlink data”) from the base station in response to RA preamble(s) as in para. 0087) in response to the PRACH preamble and the uplink data related to random access (see para. 0086; the RAR is transmitted based on PRACH preamble and also based on repetitions of msg3 (“uplink data”)), 

wherein the uplink data related to random access is transmitted regardless of whether the random access response message is received by the UE (please see Note in regards to interpretation in the 35 U.S.C. 112 rejection; see para. 0104; a UE transmits a Msg3 (transmitted on PUSCH) in a same narrow band (6 successive RBs)), 

wherein a first resource region of the uplink data related to random access (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”)) is determined based on a second resource region of the PRACH preamble in time domain (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH ( (“first resource region”) is transmitted / the location of transmission is based on (“determined based on”) the windowSize length from the RA preamble (i.e. where “second resource region of the PRACH preamble”) to RAR (where RAR can only be received at the earliest one SF after the PRACH preamble as in para. 0137 (fig. 11b), which is in time domain) and also the length offset of subframes (SF) (such as n+6 subframes (SF) after the RAR  as in para. 0117, which is in the time domain) since the reception of the RAR), and
  
 wherein a guard period having a preset length is inserted between the first resource region and the second resource region (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”) is transmitted at certain offset of subframes (SF) (such as 6 subframe (SF) after the RAR as in para. 0117, which is in the time domain) since the reception of the RAR (“second resource region”)), where further RAR can only be received at the earliest one SF after the PRACH preamble as in para. 0137 (fig. 11b), therefore there is minimum g period of 7 subframes (SF) (i.e. “guard period”) between the preamble and MSG3 / PUSCH, since the chronological order of message is always the preamble, RAR, and MSG3 as in fig. 6; 610, 620, 640).  

Papasakellariou does not disclose wherein the uplink data related to random access is associated with a DMRS resource scrambled with a specific identifier.

In analogous art, Nory discloses wherein the uplink data related to random access (see para. 0012 last sentence, 0055; UE transmits msg3 (“uplink data”) which is part of the random access procedure on RACH) is associated with a DMRS resource scrambled with a specific identifier (see para. 0076; msg3 is associated with DMRS, which is scrambled using a scrambling identifier as in para. 0049).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou by using the above recited features, as taught by Nory, in order to provide methods, systems and devices that allocate control channels more efficiently, thereby conserving bandwidth and processing power of devices (see Nory para. 0003,0004, and 0014).


For claim 2, the combination of Papasakellariou and Nory, specifically Papasakellariou discloses transmitting, to the base station, a control message for the uplink data related to random access (see para. 0070, 0087, preamble / Msg3 transmitted to enb in uplink), wherein the control message includes at least one of i) information for the first resource region (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH ( (“first resource region”) is transmitted based on (“determined based on”) a certain offset of subframes (SF) (such as 6 subframe (SF) after the RAR as in para. 0117, in a IE transmitted by msg3) since the reception of the RAR (“second resource region”)), ii) an index of the PRACH preamble, or iii) power control information.


For claim 4, the combination of Papasakellariou and Nory, specifically Papasakellariou discloses wherein the uplink data is mapped to a subframe spaced apart a preset offset from a subframe to which the PRACH preamble
	
For claim 12, is interpreted and rejected for the same reason as set forth in Claim 1, wherein Papasakellariou further discloses A User Equipment (UE) in a wireless communication, the UE (see fig. 2; 114) comprising:
 a Radio Frequency (RF) unit configured to transmit and receive a radio signal (see fig. 2; RF transceiver 210; para. 0048; RF transceiver) and a processor configured to control the RF unit (see fig. 2; 240, 225, 215, 210, para. 0049-50 Processor controls TX / RX processors which in turn control RF transceiver).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 4.


For claim 21, the combination of Papasakellariou and Nory, specifically Papasakellariou receiving, from the base station, configuration information including information for the preset length of the guard period (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”) is transmitted at certain offset of subframes (SF) (such as 6 subframe (SF) after the RAR as in para. 0117, which is in the time domain) since the reception of the RAR (“second resource region”), wherein the offset is transmitted in a delay IE as in para. 0087), 5Attorney Docket No. 2101-71340wherein the preset length of the guard period is configured based on the configuration information (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH (i.e. “uplink data”) (“first resource region”) is transmitted at certain offset of subframes (SF) (such as 6 subframe (SF) after the RAR as in para. 0117, which is in the time domain) since the reception of the RAR (“second resource region”),, and wherein the first resource region is determined as a relative location from the second resource region based on the guard period (see para.0117-118, 0137; resource used to transmit Msg3 / PUSCH ( (“first resource region”) is transmitted based on (“determined based on”) the windowSize length from the RA preamble (i.e. where “second resource region”) to RAR (where RAR can only be received at the earliest one SF after the PRACH preamble as in para. 0137 (fig. 11b)) and also the length offset of subframes (SF) (such as n+6 subframes (SF) after the RAR, wherein both together are considered the predetermined guard period)


Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) and Nory et al (US 20140036747 A1) in view of Koo et al, (US 20130114516 A1) and Che et al, (US 20090303896 A1).

For claim 6, the combination of Papasakellariou and Nory does not disclose wherein, in a case where the PRACH preamble and the uplink data or the PRACH preamble and the control message are defined as a message set, a first message set transmitted by the UE is time division multiplexed, frequency division multiplexed, or code division multiplexed with a second message set transmitted by another UE, and is mapped to a resource region within a same subframe.

In analogous art, Koo discloses wherein, in a case where the PRACH preamble and the uplink data or the PRACH preamble and the control message are defined as a message set (para. 0032-0034; a UE /  subgroup of UEs which has / selects a type of preambles (PRACH preamble) and associated responses (such as RAR 612 and msg3 (as in para. 0042-43), which are “control messages”) for a type of random access (wherein the preamble (s) and response are considered a “first message set”), where signaling can be done in FDM / TDM based on the conditions (as further in para. 0031)), a first message set transmitted by the UE is time division multiplexed, frequency division multiplexed, or code division multiplexed (para. 0032-0034; preambles, associated responses and a types of random access (“first message set”) of a specific UE / subgroup of UE can be transmitted, where transmission is can be done in FDM / TDM based on the conditions (as further in para. 0031)) with a second message set transmitted by another UE, (para. 0032-0034; a different UE / subgroup of UE has can have / select a different preambles, associated responses and a different type of random access (wherein those different preamble (s) and response are considered a “second message set”), where further for this / these UE(s) signaling can be done in FDM / TDM based on the conditions (as further in para. 0031)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Koo, in order to methods, systems and devices are disclosed for managing coexistence interference between different radio technologies, thereby providing user higher quality communication (see Koo sections 0002).

Papasakellariou, Nory and Koo do not specifically disclose a first message set is mapped to a resource region within subframe.

In analogous art, Che discloses a first message set is mapped to a resource region within subframe (see fig. 4; para. 0037; RAR and RA preamble (“first message set”) is / are transmitted / mapped in the same subframe).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou, Nory and Koo by using the above recited features, as taught by Che, in order to provide efficient signaling of resource allocations for random access channels, which can co-exist with already developed standards and protocols that does not result in greater complexity and higher overhead. (see Che sections 0002-3).

For claim 7, the combination of Papasakellariou, Nory, Koo and Che, specifically Papasakellariou discloses wherein a second guard period having a preset length is inserted between time regions to which the first and second message sets are mapped (see para. 0135-0137; two different UEs have different window sizes, starts of window size and repetitions (i.e. first RAR-Windowsize and second RAR-windowsize, repetitions and starts that are set as in para. 0137) for their PRACH / RAR messages (i.e. first and second message sets) therefore there is a difference between those PRACH / RAR messages (“second guard period”) 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1), Nory et al (US 20140036747 A1), Koo et al, (US 20130114516 A1) and Che et al, (US 20090303896 A1) further in view of Eriksson et al. (US 20150282215 A1)

For claim 8, the combination of Papasakellariou, Nory, Koo and Che does not disclose wherein a Random Access (RA)-Radio Network Temporary Identifier (RNTI) of the UE is determined based on an index of a resource to which the first message set is mapped in the same subframe.

In analogous art, Eriksson discloses wherein a Random Access (RA)-Radio Network Temporary Identifier (RNTI) of the UE is determined based on an index of a resource to which the first message set is mapped in the same subframe (see para. 0080, 0129; the TC-RNTI (i.e. temporary identifier) is determined based on a mapping / index to resources will be used to transmit random access responses (i.e. msg2, msg3), which are part of the random access message set (i.e. fig. 2; preamble 102, msg2 104, msg3 106), which can be included into one subframe as in para. 0043, 0075, 0084).



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou, Nory, Koo and Che by using the above recited features, as taught by Eriksson, in order to provide systems and methods for random access for UEs, such as MTC UEs, having a reduced received bandwidth, therefore avoiding collisions (see Eriksson sections 0037).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) and Nory et al (US 20140036747 A1), further in view of Kim et al. (US 20020041578 A1).

For claim 9, the combination of Papasakellariou and Nory does not disclose the uplink data is scrambled by using a Temporary Mobile Subscriber Identity (TMSI) of the UE or the random value.

In analogous art, Kim discloses the uplink data is scrambled by using a Temporary Mobile Subscriber Identity (TMSI) of the UE (see para. 0033; scrambling of PRACH message(s) (which is transmitted from UE to eNB (i.e. “uplink data”)) is done using TMSI of UE) or the random value.



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Kim, in order to provide a channel assignment method in a CDMA mobile communication system, and in particular, to a method for assigning a random access channel (RACH) which does not result in reduction in a battery-run time of the UE  (see Kim sections 0007).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) and Nory et al (US 20140036747 A1), further in view of Karout et al, (US 20020041578 A1).

For claim 10, the combination of Papasakellariou and Nory does not disclose wherein the random access response message comprises a temporary cell (C)-RNTI allocated to the UE, and the downlink data comprises the C-RNTI allocated to the UE.


In analogous art, Karout discloses wherein the random access response message comprises a temporary cell (C)-RNTI allocated to the UE (see para. 0028; Message 2 (RAR) carries the temporary RNTI, TC-RNTI), and the downlink data comprises the C-RNTI allocated to the UE (see para. 0055; RA message 4 (resolution) carries C-RNTI).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Karout, in order to provide a method of access that does not have statistically low probability that very many wireless devices attempt to access the network simultaneously and wherein the probability is low that wireless devices that do attempt to access the network simultaneously select the same random access preamble, thereby increasing undesirable collision  (see Karout sections 0003).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1), Nory et al (US 20140036747 A1) and Karout et al, (US 20020041578 A1), further in view of Skov et al, (US 20020041578 A1).


For claim 11, the combination of Papasakellariou, Nory and Karout, specifically Papasakellariou discloses wherein the receiving of the random access response message and the downlink data from the base station (see fig. 6; 620, 630; para. 0102; RAR is transmitted on a PDSCH (”downlink data”) from the base station in response to RA preamble(s) as in para. 0087)


For claim 11, the combination of Papasakellariou, Nory and Karout do not discloses comprises descrambling the random access response message using a Random Access (RA)- Radio Network Temporary Identifier (RNTI) of the UE determined based on the PRACH preamble; and acquiring the temporary C-RNTI from the descrambled random access response message; and descrambling the downlink data using the temporary C-RNTI.


In analogous art, Skov discloses comprises descrambling the random access response message using a Random Access (RA)- Radio Network Temporary Identifier (RNTI) of the UE determined based on the PRACH preamble (see para. 0060; RA-RNTI, determined by PRACH (i.e. preamble) is needed to descramble the PDCCH and obtain Msg 2 (RAR); and acquiring the temporary C-RNTI from the descrambled random access response message (para. 0060; message 2 (RAR) contains the temporary RNTI for further message decoding); and descrambling the downlink data using the temporary C-RNTI (para. 0060; message 4 is decoded using the temporary RNTI).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou, Nory and Karout by using the above recited features, as taught by Skov, in order to provide methods and apparatus to improve spectral efficiency and coverage for communication of a base station with user equipment (see Skov sections 0004).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) and Nory et al (US 20140036747 A1), further in view of Ouchi et al. (US 20170202025 A1)

For claim 16, the combination of Papasakellariou and Nory does not disclose wherein the control message and the PRACH preamble are located within same subframe, wherein the control message is mapped to a time region other than a time region to which the PRACH preamble is mapped, and wherein a second guard period having a second preset length is inserted between time regions to which the PRACH preamble and the control message are mapped.

In analogous art, Ouchi discloses wherein the control message and the PRACH preamble are located within same subframe (see fig. 5; para. 0107-0108; PUCCH (control message) and PRACH in same subframe), 
wherein the control message is mapped to a time region other than a time region to which the PRACH preamble is mapped (see fig. 5; para. 0107-0108; PUCCH control message can by in first slot and PRACH in second slot), 
and wherein a second guard period having a second preset length is inserted between time regions to which the PRACH preamble and the control message are mapped (see fig. 5, PUCCH and PRACH; para. 0062, 0107-0108; there is a guard time in PRACH (as in para. 0062 that separates PRACH and control channel).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Ouchi, in order to provide methods and apparatus t a method capable of improving transmission efficiency in a cellular network employing small cells (see Ouchi sections 0006, 0010).

For claim 17, the combination of Papasakellariou, Nory, and Ouchi, specifically Papasakellariou discloses the control message and the PRACH preamble are mapped to same frequency region (see para. 0104; a UE transmits a preamble (transmitted on PRACH) and associated Msg3 (transmitted on PUSCH) within a same narrow band (6 successive RBs)).

For claim 18, the combination of Papasakellariou and Nory does not disclose wherein the uplink data is mapped to the time region to which the control message is mapped and different frequency region.

In analogous art, Ouchi discloses wherein the uplink data is mapped to the time region to which the control message is mapped and different frequency region (see fig. 6, PRACH, SRS, PDSCH / EPDCCH; para.0098  0109-110;  UpPTS / SRS (i.e. uplink data is in second slot, which also includes PRACH) are in the same time slot (second slot) as PDSCH / EPDCCH (i.e. symbols of 0-2 of second slots, which are control channels) but different frequency / sub carriers as in fig. 6).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Ouchi, in order to provide methods and apparatus t a method capable of improving transmission efficiency in a cellular network employing small cells (see Ouchi sections 0006, 0010).

For claim 19, the combination of Papasakellariou and Nory does not disclose wherein the uplink data is mapped to a time region including the time region to which the PRACH preamble is mapped and the time region to which the control message is mapped, and different frequency region.

In analogous art, Ouchi discloses wherein the uplink data is mapped to a time region including the time region to which the PRACH preamble is mapped and the time region to which the control message is mapped, and different frequency region (see fig. 6, PRACH, SRS, PDSCH / EPDCCH; para.0098, 0109-110; UpPTS /SRS (“uplink data”), PRACH and PDSCH / EPDCCH are in the same second slot (i.e. “time regions”) but different frequency / subcarriers in fig. 6).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Ouchi, in order to provide methods and apparatus t a method capable of improving transmission efficiency in a cellular network employing small cells (see Ouchi sections 0006, 0010).


For claim 20, the combination of Papasakellariou and Nory does not disclose wherein the uplink data is mapped to a subframe spaced apart a preset offset from the subframe to which the PRACH preamble and the control message are mapped.

In analogous art, Ouchi discloses wherein the uplink data is mapped to a subframe spaced apart a preset offset from the subframe to which the PRACH preamble and the control message are mapped (see fig. 6; PRACH (special) subframe can be offset by a number of subframes from other subframes as in para. 0288).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Ouchi, in order to provide methods and apparatus t a method capable of improving transmission efficiency in a cellular network employing small cells (see Ouchi sections 0006, 0010).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. ( US 20160100422 A1) and Nory et al (US 20140036747 A1), further in view of Kim et al. (US 20150359003 A1)

For claim 22, the combination of Papasakellariou and Nory does not disclose wherein the specific identifier is related to an index of the PRACH preamble.

In analogous art, Kim discloses wherein the specific identifier is related to an index of the PRACH preamble (see para. 0145-146, 0225; Table 3 and table 5; index associated with PRACH preamble is utilized to determine UL/DL configuration, including PDCCH, which carry various identifiers (such as in para. 0101-0102; 0104-0106, e.g. CIF).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Papasakellariou and Nory by using the above recited features, as taught by Kim, in order to provide an initial access procedure used in an ultrahigh frequency band with efficiency and an apparatus supporting the same. (see Kim sections 0007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kishiyama; Yoshihisa	US 20130301486 A1	MOBILE TERMINAL APPARATUS, BASE STATION APPARATUS AND COMMUNICATION CONTROL METHOD
	Lyu; Yongxia et al.	US 20160249386 A1	Random Access Method and Related Apparatus
	Mukherjee; Biswaroop et al.	US 20130301541 A1	METHOD AND SYSTEM FOR PARTITIONING CONTENTION BASED RESOURCES IN A WIRELESS NETWORK
	Novlan; Thomas David et al.	US 20140328329 A1	METHODS AND APPARATUS FOR DEVICE-TO-DEVICE COMMUNICATIONS SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Thursday and Friday / Monday and Tuesday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kenan Cehic/Examiner, Art Unit 2413      

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413